DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I encompassing claims 1-8 and 21-32 in the reply filed on 11/01/2022 is acknowledged. Applicant fails to mentions if the election is made with or without traverse. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, the specification of present Invention discloses the first dipole film is deposited over the stack of second and first high-k dielectrics and contacting the second high-k dielectric layer (e.g. see Fig.16). As such, it is unclear to the examiner how “the first dipole film is deposited over and contacting the first high-k dielectric layer” as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2019/0139759 A1 hereinafter referred to as “Cheng”).
With respect to claim 1, Cheng discloses, in Figs.1A-1B and 2-11, a method comprising: forming a first oxide layer (404) on a first semiconductor region (218); depositing a first high-k dielectric layer (402) over the first oxide layer (404), wherein the first high-k dielectric layer (402) is formed of a first high-k dielectric material (see Fig.4, Par.[0016], [0027] and [0034]-[0035] wherein high-k dielectric 402 over  interfacial oxide layer 404 over channel fin region 218 of semiconductor substrate 202 are disclosed); depositing a second high-k dielectric layer (502) over the first high-k dielectric layer (402), wherein the second high-k dielectric layer (502, 504) is formed of a second high-k dielectric material different from the first high-k dielectric material (see Par.[0037]-[0038] wherein first and second capping layers 502, 504 may include a metal, a metal oxide (e.g. HfO, ZrO or LaO), a metal nitride, a metal oxynitride, a metal carbide, another metal compound, a dielectric material such as a semiconductor oxide, semiconductor nitride (e.g. SiN), semiconductor oxynitride (e.g. SiON), semiconductor carbide, other semiconductor dielectrics, and/or combinations thereof); depositing a first dipole film (506, 508), wherein the first dipole film (506, 508) is over and in contact with a first layer (402 or 502, 504), and the first layer is one of the first high-k dielectric layer and the second high-k dielectric layer (see Fig.5, Par.[0039]-[0040] wherein one or more dopant-containing sacrificial layer(s) are formed over the gate dielectric layer 402 and/or the capping layers 502 and 504 with first sacrificial layer 506 has a composition that includes a metal and fluorine (MxFy), also referred to as a metal fluoride composition and suitable metals for fluorinated metal compositions include, but are not limited to, tungsten, aluminum, titanium, tantalum, and/or other metals; and see Par.[0043] wherein the second sacrificial layer 508 includes TiN, SiN, and/or AlN); performing a first annealing process to drive-in a first dipole dopant in the first dipole film into the first layer (see Fig.6, Par.[0046], [0062]-[0064] wherein when high temperature process is performed  the dopant from the first sacrificial layer 506 (e.g., fluorine in the case of a metal fluoride layer such as a tungsten fluoride layer) is driven into the gate dielectric layer 402); removing the first dipole film (506, 508) (see Fig.7, Par.[0049] wherein the sacrificial layer(s) (e.g., sacrificial layers 506 and 508) are removed by wet etching, dry etching, RIE, and/or other suitable etching techniques using any suitable etchant chemistry); and forming a first gate electrode (804) over the second high-k dielectric layer (502, 504) (see Fig.8, Par.[0052] wherein fill layer 804 may include any suitable conductor including aluminum (Al), tungsten (W), cobalt (Co), copper (Cu), compounds thereof and/or other suitable materials).
With respect to claim 3, Cheng discloses, in Figs.1A-1B and 2-11, the method, wherein the first dipole film (506, 508) is deposited over and contacting the second high-k dielectric layer (502, 504).
With respect to claim 4, Cheng discloses, in Figs.1A-1B and 2-11, the method, wherein the second high-k dielectric layer has a higher k value than the first high-k dielectric layer (see Fig.5, Par.[0039]-[0040] wherein one or more dopant-containing sacrificial layer(s) are formed over the gate dielectric layer 402 and/or the capping layers 502 and 504 with first sacrificial layer 506 has a composition that includes a metal and fluorine (MxFy), also referred to as a metal fluoride composition and suitable metals for fluorinated metal compositions include, but are not limited to, tungsten, aluminum, titanium, tantalum, and/or other metals; and see Par.[0043] wherein the second sacrificial layer 508 includes TiN, SiN, and/or AlN; see Par.[0037]-[0038] wherein first and second capping layers 502, 504 may include a metal, a metal oxide (e.g. HfO, ZrO or LaO), a metal nitride, a metal oxynitride, a metal carbide, another metal compound, a dielectric material such as a semiconductor oxide, semiconductor nitride (e.g. SiN), semiconductor oxynitride (e.g. SiON), semiconductor carbide, other semiconductor dielectrics, and/or combinations thereof; for example, AlN as capping material has higher K value than SiN of sacrificial layer material).
With respect to claim 5, Cheng discloses, in Figs.1A-1B and 2-11, the method, wherein the second high-k dielectric layer has a lower k value than the first high-k dielectric layer (see Fig.5, Par.[0039]-[0040] wherein one or more dopant-containing sacrificial layer(s) are formed over the gate dielectric layer 402 and/or the capping layers 502 and 504 with first sacrificial layer 506 has a composition that includes a metal and fluorine (MxFy), also referred to as a metal fluoride composition and suitable metals for fluorinated metal compositions include, but are not limited to, tungsten, aluminum, titanium, tantalum, and/or other metals; and see Par.[0043] wherein the second sacrificial layer 508 includes TiN, SiN, and/or AlN; see Par.[0037]-[0038] wherein first and second capping layers 502, 504 may include a metal, a metal oxide (e.g. HfO, ZrO or LaO), a metal nitride, a metal oxynitride, a metal carbide, another metal compound, a dielectric material such as a semiconductor oxide, semiconductor nitride (e.g. SiN), semiconductor oxynitride (e.g. SiON), semiconductor carbide, other semiconductor dielectrics, and/or combinations thereof; for example, SiN of capping material has lower K value than ZrO of sacrificial layer material).
With respect to claim 6, Cheng discloses, in Figs.1A-1B and 2-11, the method further comprising: forming a second oxide layer on a second semiconductor region, wherein both of the first high-k dielectric layer and the second high-k dielectric layer further extend on the second oxide layer; depositing a second dipole film over and contacting a second layer selected from the first high-k dielectric layer and the second high-k dielectric layer, wherein the second layer is different from the first layer, and wherein the second dipole film overlaps the second semiconductor region; performing a second annealing process to drive-in a second dipole dopant in the second dipole film into the second layer; removing the second dipole film; and forming a second gate electrode over the second high-k dielectric layer, wherein the second gate electrode overlaps the second semiconductor region (see Figs.2-10 wherein plurality of gate structure each including gate structure method of fabrication as presented in rejections of claim 1).
With respect to claim 7, Cheng discloses, in Figs.1A-1B and 2-11, the method further comprising, before the second annealing process, removing the second dipole film from a region directly over the first semiconductor region (see Fig.6, Par.[0046], [0062]-[0064] wherein when high temperature process is performed  the dopant from the first sacrificial layer 506 (e.g., fluorine in the case of a metal fluoride layer such as a tungsten fluoride layer) is driven into the gate dielectric layer 402).
With respect to claim 8, Cheng discloses, in Figs.1A-1B and 2-11, the method, wherein the first dipole film (506, 508) comprises a material selected from lanthanum oxide, lanthanum nitride, aluminum oxide, aluminum nitride, or combinations thereof (see Fig.5, Par.[0039]-[0040] wherein one or more dopant-containing sacrificial layer(s) are formed over the gate dielectric layer 402 and/or the capping layers 502 and 504 with first sacrificial layer 506 has a composition that includes a metal and fluorine (MxFy), also referred to as a metal fluoride composition and suitable metals for fluorinated metal compositions include, but are not limited to, tungsten, aluminum, titanium, tantalum, and/or other metals; and see Par.[0043] wherein the second sacrificial layer 508 includes TiN, SiN, and/or AlN).
Claims 21-24, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2020/0287013 A1 hereinafter referred to as “Lee”).
With respect to claim 21, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, a method comprising: forming a first oxide layer (IL) on a first semiconductor region (CH); depositing a first high-k dielectric layer (HK) comprising a first high-k dielectric material; depositing a second high-k dielectric layer (CAP) comprising a second high-k dielectric material different from the first high-k dielectric material, wherein the second high-k dielectric layer is overlying and contacts the first high-k dielectric layer (see Fig.11A, Par.[0049] wherein silicon oxide layer IL and high-k dielectric layer HK are disclosed; see Par.[0051], [0077]-[0078], [0087] wherein capping layer CAP constituting the work function metal pattern WF includes one or more of a metal nitride layer (e.g., TiN, TaN, AN, WN, MoN, WCN, or LaN), a metal nitride layer doped with either aluminum or silicon (e.g., TiAlN or TiSiN), and a metal oxide layer (e.g., Al.sub.2O.sub.3 or LaO)); driving a first dipole dopant (DPT) into the first high-k dielectric layer (HK) and the second high-k dielectric layer (CAP), so that a first peak concentration of the first dipole dopant is at a first top surface of the first high-k dielectric layer (HK) or a second top surface of the second high-k dielectric layer (CAP) (see Figs.14A-14B, Par.[0054], [0078]-[0084] wherein annealing process may allow the impurities DPT to migrate from the impurity-doped layer DDL through the capping layer CAP to the high-k dielectric layer HK and the DDL surface impurity concentration (ranging from 0.1at% to 20 at%) is greater than that of capping layer CAP  which in turn has surface impurity concentration (impurity concentration rage from 1 at% to 10 at%) greater than that of the high-k dielectric layer HK (0.1 at% to 5 at%)); after the first dipole dopant is driven, forming a gate electrode (GE) over the second high-k dielectric layer (CAP) (see Par.[0044]-[0048], [0066] wherein gate electrode GE is to be provided in lieu of sacrificial pattern PP so that pair of gate spacers GS may be disposed on opposite sidewalls of the gate electrode GE); and forming a source/drain region on a side of the gate electrode (GE) (see Par.[0041]-[0043] wherein S/D on side of GE region is disclosed).
With respect to claim 22, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, the method, wherein the driving the first dipole dopant comprises: depositing a lanthanum-comprising dipole film over and contacting one of the first high-k dielectric layer (HK) and the second high-k dielectric layer (CAP) (see Fig.11A, Par.[0049] wherein silicon oxide layer IL and high-k dielectric layer HK are disclosed; see Par.[0051], [0077]-[0078], [0087] wherein capping layer CAP constituting the work function metal pattern WF includes one or more of a metal nitride layer (e.g., TiN, TaN, AN, WN, MoN, WCN, or LaN), a metal nitride layer doped with either aluminum or silicon (e.g., TiAlN or TiSiN), and a metal oxide layer (e.g., Al.sub.2O.sub.3 or LaO)); and performing an annealing process (see Figs.14A-14B, Par.[0054], [0078]-[0084] wherein annealing process may allow the impurities DPT to migrate from the impurity-doped layer DDL through the capping layer CAP to the high-k dielectric layer HK and the DDL surface impurity concentration (ranging from 0.1at% to 20 at%) is greater than that of capping layer CAP  which in turn has surface impurity concentration (impurity concentration rage from 1 at% to 10 at%) greater than that of the high-k dielectric layer HK (0.1 at% to 5 at%)).
With respect to claim 23, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, the method, wherein the driving the first dipole dopant comprises: depositing an aluminum-comprising dipole film over and contacting one of the first high-k dielectric layer and the second high-k dielectric layer; and performing an annealing process (see Fig.11A, Par.[0049] wherein silicon oxide layer IL and high-k dielectric layer HK are disclosed; see Par.[0051], [0077]-[0078], [0087] wherein capping layer CAP constituting the work function metal pattern WF includes one or more of a metal nitride layer (e.g., TiN, TaN, AN, WN, MoN, WCN, or LaN), a metal nitride layer doped with either aluminum or silicon (e.g., TiAlN or TiSiN), and a metal oxide layer (e.g., Al.sub.2O.sub.3 or LaO); see Figs.14A-14B, Par.[0054], [0078]-[0084] wherein annealing process may allow the impurities DPT to migrate from the impurity-doped layer DDL through the capping layer CAP to the high-k dielectric layer HK and the DDL surface impurity concentration (ranging from 0.1at% to 20 at%) is greater than that of capping layer CAP  which in turn has surface impurity concentration (impurity concentration rage from 1 at% to 10 at%) greater than that of the high-k dielectric layer HK (0.1 at% to 5 at%)).
With respect to claim 24, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, the method, wherein the first peak/(maximum) concentration of the first dipole dopant is at the first top surface, and the method further comprises a second dipole dopant different from the first dipole dopant, wherein the second dipole dopant has a second peak concentration at the second top surface (see Figs.14A-14B, Par.[0054], [0078]-[0084] wherein annealing process may allow the impurities DPT to migrate from the impurity-doped layer DDL through the capping layer CAP to the high-k dielectric layer HK and the DDL surface impurity concentration (ranging from 0.1at% to 20 at%) is greater than that of capping layer CAP  which in turn has surface impurity concentration (impurity concentration rage from 1 at% to 10 at%) greater than that of the high-k dielectric layer HK (0.1 at% to 5 at%)).
With respect to claim 26, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, the method, wherein the second high-k dielectric layer (CAP) has a lower k value than the first high-k dielectric layer (HK) (see Par.[0049] wherein he high-k dielectric layer HK may include one or more of hafnium oxide, hafnium silicon oxide, lanthanum oxide, zirconium oxide, zirconium silicon oxide, tantalum oxide, titanium oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, lithium oxide, aluminum oxide, lead scandium tantalum oxide, and lead zinc niobite; see Par.[0051], [0077]-[0078], [0087] wherein capping layer CAP constituting the work function metal pattern WF includes one or more of a metal nitride layer (e.g., TiN, TaN, AN, WN, MoN, WCN, or LaN), a metal nitride layer doped with either aluminum or silicon (e.g., TiAlN or TiSiN), and a metal oxide layer (e.g., Al.sub.2O.sub.3 or LaO); it is submitted that AlO dielectric constant (~9.8) is lower than ZrO dielectric constant (~32.5)).
With respect to claim 27, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, a method comprising: forming a first transistor comprising: forming a first portion of a first high-k dielectric layer (HK); forming a first portion of a second high-k dielectric layer (CAP), wherein the second high-k dielectric layer is over the first high-k dielectric layer, and wherein the first high-k dielectric layer and the second high-k dielectric layer have different k values (see Par.[0049] wherein he high-k dielectric layer HK may include one or more of hafnium oxide, hafnium silicon oxide, lanthanum oxide, zirconium oxide, zirconium silicon oxide, tantalum oxide, titanium oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, lithium oxide, aluminum oxide, lead scandium tantalum oxide, and lead zinc niobite; see Par.[0051], [0077]-[0078], [0087] wherein capping layer CAP constituting the work function metal pattern WF includes one or more of a metal nitride layer (e.g., TiN, TaN, AN, WN, MoN, WCN, or LaN), a metal nitride layer doped with either aluminum or silicon (e.g., TiAlN or TiSiN), and a metal oxide layer (e.g., Al.sub.2O.sub.3 or LaO); it is submitted that AlO dielectric constant (~9.8) is lower than ZrO dielectric constant (~32.5)); and driving a first dipole dopant (DPT) into the first portion of the first high-k dielectric layer (HK) and the first portion of the second high-k dielectric layer (CAP), wherein the first dipole dopant (DPT) has a first peak/(maximum) concentration at an interface between the first portion of the first high-k dielectric layer (HK) and the first portion of the second high-k dielectric layer (CAP) (see Figs.14A-14B, Par.[0054], [0078]-[0084] wherein annealing process may allow the impurities DPT to migrate from the impurity-doped layer DDL through the capping layer CAP to the high-k dielectric layer HK and the DDL surface impurity concentration (ranging from 0.1at% to 20 at%) is greater than that of capping layer CAP  which in turn has surface impurity concentration (impurity concentration rage from 1 at% to 10 at%) greater than that of the high-k dielectric layer HK (0.1 at% to 5 at%)); and forming a second transistor comprising: forming a second portion of the first high-k dielectric layer; forming a second portion of the second high-k dielectric layer; and driving a second dipole dopant into the second portion of the second high-k dielectric layer, wherein the second dipole dopant has a second peak concentration at a top surface of the second portion of the second high-k dielectric layer (see Fig.10, wherein at least three similar transistors (e.g. see Fig.11A for the transistor structure) are shown).
With respect to claim 29, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, the method, wherein the driving the second dipole dopant comprises: depositing a dipole film over and contacting the second portion of the second high-k dielectric layer; and performing an annealing process (see Figs.14A-14B, Par.[0054], [0078]-[0084] wherein annealing process may allow the impurities DPT to migrate from the impurity-doped layer DDL through the capping layer CAP to the high-k dielectric layer HK and the DDL surface impurity concentration (ranging from 0.1at% to 20 at%) is greater than that of capping layer CAP  which in turn has surface impurity concentration (impurity concentration rage from 1 at% to 10 at%) greater than that of the high-k dielectric layer HK (0.1 at% to 5 at%)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ando et al. (US 2019/0341314 A1 hereinafter referred to as “Ando”).
With respect to claim 25, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, the method, wherein a first one of the first dipole dopant and the second dipole dopant is , and a second one of the first dipole dopant and the second dipole dopant is selected from the group consisting of nitrogen (N), fluorine (F), phosphorous (P), boron (B), and a combination thereof, and dopant are diffused into each of the first high-k dielectric layer and the second high-k dielectric layer (see Par.[0055]). However, Lee does not explicitly disclose that transistors’ dipole the dopant includes lanthanum and aluminum.
Ando discloses, in Figs.1-8, transistors dipole dopant of lanthanum and aluminum (see Par.[0021] transistors wherein typical work function schemes to achieve gate stacks with multiple work functions generally use high temperature anneals (e.g., >900° C.) to diffuse dipole formation elements (e.g., La, Al) through high-k dielectrics).
Lee and Ando are analogous art because they are all directed to a transistor gate stack structure, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Lee to include Ando because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify dipole layer dopant in Lee by including La and Al dopant as taught by Ando in order to utilize the introduction of La or al cation into the channel thereby to allow the resulting transistor to exhibit the higher mobility and ION/OFF ratio due to the La-induced efficient ions suppression.
With respect to claim 30, Lee discloses, in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, the method, wherein a first one of the first dipole dopant and the second dipole dopant is , and a second one of the first dipole dopant and the second dipole dopant is selected from the group consisting of nitrogen (N), fluorine (F), phosphorous (P), boron (B), and a combination thereof, and dopant are diffused into each of the first high-k dielectric layer and the second high-k dielectric layer (see Par.[0055]). However, Lee does not explicitly disclose that transistors’ dipole the dopant includes lanthanum and aluminum.
Ando discloses, in Figs.1-8, transistors dipole dopant of lanthanum and aluminum (see Par.[0021] transistors wherein typical work function schemes to achieve gate stacks with multiple work functions generally use high temperature anneals (e.g., >900° C.) to diffuse dipole formation elements (e.g., La, Al) through high-k dielectrics).
Lee and Ando are analogous art because they are all directed to a transistor gate stack structure, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Lee to include Ando because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify dipole layer dopant in Lee by including La and Al dopant as taught by Ando in order to utilize the introduction of La or Al cation into the channel thereby to allow the resulting transistor to exhibit the higher mobility and ION/OFF ratio due to the La-induced or Al-induced efficient ions suppression.
With respect to claim 31, the combination of Lee and Ando discloses, see Lee discloses in Figs.1, 2A-2C, 3-6, 7A-7C, 8, 9A-9C, 10, 11A-11C, 12 and 14A-14B, the method, wherein a first one of the first dipole dopant and the second dipole dopant is , and a second one of the first dipole dopant and the second dipole dopant is selected from the group consisting of nitrogen (N), fluorine (F), phosphorous (P), boron (B), and a combination thereof, and dopant are diffused into each of the first high-k dielectric layer and the second high-k dielectric layer (see Lee in Par.[0055]; the idea to includes La and al dipole dopant is borrowed from Ando in Par.[0021]).
With respect to claim 32, Ando discloses, in Figs.1-8, the method, wherein the first transistor and the second transistor are of a same conductivity type (see Par.[0026] wherein Third transistor 106 and fourth transistor 108 include a same (second) channel type (e.g., n-type of p-type)).
Citation of Pertinent Prior Art
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818